Slide: 1 SubTitle: February 20, 2008Investor Presentation 4Q Slide: 2 Title: Safe Harbor Statement Body: Certain statements contained in this presentation, including, without limitation, statements containing the words “believes”, “anticipates”, “intends”, and “expects”, and words of similar import, constitute “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934.Such forward looking statements involve known and unknown risks, uncertainties and other factors that may cause the actual results, performance or achievements of Temecula Valley Bancorp (“the Company”) to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements. Such factors include, among others, the following; general economic and business conditions in those areas in which the Company operates, demographic changes, competition, fluctuations in interest rates, changes in business strategy or development plans, changes in governmental regulation, credit quality, the availability of capital to fund the expansion of the Company’s business, and other factors referenced in this presentation.The Company disclaims any obligation to update any such factors or to publicly announce the results of any revisions to any of the forward-looking statements contained herein to reflect future events or developments. Slide: 3 Title: Temecula Valley ProfileBody:Headquartered in Temecula, CA Founded in December, 1996 $1.32 billion in assets at December 31, 2007 Market cap of $ 110.9 million*Listed on NASDAQ (Global Select Market) in July 2005 Ticker symbol: TMCV* As of February 15, Slide: 4 Title: Three Core Business Lines Serve Three Distinct Markets Body: Community Banking: Consumer, small- & mid-sized commercial loans 11 branches in Inland Empire & San Diego County Construction Lending:6 offices in California SBA 7a & 504 Lending:17 SBA loan officers in 5 states (Gp:) Construction, 47.4% (Gp:) Real Estate Other,* 23.6% (Gp:) SBA 7(a)23.1% (Gp:) C&I, 5.6% (Gp:) Consumer, 0.3%At December 31, 2007 Gross Loans $1.24 Billion*Includes SBA 504 loans Slide: 5 Title: Community Banking: One of the Largest & Fastest Growing Franchises in U.S. Body: Riverside County: Total deposits: $20.8 billion* TMCV has 2.6% deposit share Est. 5-yr. population growth: 21.6% Three full-service offices San
